Exhibit 10.4

 

RESTRICTED STOCK AWARD AGREEMENT

 

UNDER THE MERCURY COMPUTER SYSTEMS, INC.

2005 STOCK INCENTIVE PLAN

 

Name of Grantee:

No. of Shares:

Grant Date:

Final Acceptance Date:

 

Pursuant to the Mercury Computer Systems, Inc. 2005 Stock Incentive Plan (the
“Plan”) as amended through the date hereof, Mercury Computer Systems, Inc. (the
“Company”) hereby grants a Restricted Stock Award (an “Award”) to the Grantee
named above. Upon acceptance of this Award, the Grantee shall receive the number
of shares of Common Stock, par value $0.01 per share (the “Stock”), of the
Company specified above, subject to the restrictions and conditions set forth
herein and in the Plan.

 

1. Acceptance of Award. The Grantee shall have no rights with respect to this
Award unless he or she shall have accepted this Award prior to the close of
business on the Final Acceptance Date specified above by (i) signing and
delivering to the Company a copy of this Award Agreement and (ii) delivering to
the Company a stock power endorsed in blank. Upon acceptance of this Award by
the Grantee, the shares of Restricted Stock so accepted shall be issued and held
by the Company’s transfer agent in book entry form, and the Grantee’s name shall
be entered as the shareholder of record on the books of the Company. Thereupon,
the Grantee shall have all the rights of a shareholder with respect to such
shares, including voting and dividend rights, subject, however, to the
restrictions and conditions specified in Paragraph 2 below.

 

2. Restrictions and Conditions.

 

(a) Any book entries for the shares of Restricted Stock granted herein shall
bear an appropriate legend, as determined by the Administrator in its sole
discretion, to the effect that such shares are subject to restrictions as set
forth herein and in the Plan.

 

(b) Shares of Restricted Stock granted herein may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of by the Grantee prior
to vesting.

 

(c) Grantee shall continue to vest in the shares of Restricted Stock for so long
as he serves the Company as either an employee or a director. If Grantee ceases
all business relationship with the Company prior to vesting of the shares of
Restricted Stock on the Vesting Dates provided in Paragraph 3, all non-vested
shares shall be automatically forfeited to the Company.

 

3. Vesting of Restricted Stock. The restrictions and conditions in Paragraph 2
of this Agreement shall lapse on the Vesting Date or Dates specified in the
following schedule. If a series of Vesting Dates is specified, then the
restrictions and conditions in Paragraph 2 shall lapse only with respect to the
number of shares of Restricted Stock specified as vested on such date.



--------------------------------------------------------------------------------

Number of
Shares of Restricted Stock Vested

--------------------------------------------------------------------------------

  

Vesting Date

--------------------------------------------------------------------------------

             

 

Subsequent to such Vesting Date or Dates, the shares of Stock on which all
restrictions and conditions have lapsed shall no longer be deemed Restricted
Stock.

 

4. Dividends. Dividends on Shares of Restricted Stock shall be paid currently to
the Grantee.

 

5. Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in Section 3 of
the Plan. Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.

 

6. Transferability. This Agreement is personal to the Grantee, is non-assignable
and is not transferable in any manner, by operation of law or otherwise, other
than by will or the laws of descent and distribution.

 

7. Tax Withholding. The Grantee shall, not later than the date as of which the
receipt of this Award becomes a taxable event for Federal income tax purposes,
pay to the Company or make arrangements satisfactory to the Administrator for
payment of any Federal, state, and local taxes required by law to be withheld on
account of such taxable event. The Grantee may elect to have the required
minimum tax withholding obligation satisfied, in whole or in part, by
(i) authorizing the Company to withhold from shares of Stock to be issued, or
(ii) transferring to the Company, a number of shares of Stock with an aggregate
Fair Market Value that would satisfy the withholding amount due.

 

8. Miscellaneous.

 

(a) Notice hereunder shall be given to the Company at its principal place of
business, and shall be given to the Grantee at the address set forth below, or
in either case at such other address as one party may subsequently furnish to
the other party in writing.

 

2



--------------------------------------------------------------------------------

(b) This Agreement does not confer upon the Grantee any rights with respect to
continuation of employment by the Company or any Subsidiary.

 

MERCURY COMPUTER SYSTEMS, INC.

By:

   

Title:

   

 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

 

Dated: 

 

______________________________

                           

Grantee’s Signature

               

Grantee’s name and address:

 

3